DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10641833. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application 17327658

1.  A method comprising:
activating an electrochemical cell;

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell, and

the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.














2.  The method of claim 1, wherein the period of time starts within 5 minutes to two hours after activating the cell.


7.  The method of claim 1, wherein checking the voltage versus time function for the failure criteria comprises calculating a second derivative of the voltage versus time function.

12.  A method comprising:

measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function,
wherein the period of time starts after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell develops a short after the screening due to the presence of contaminants in the cell.













13.  The method of claim 12, wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and screening the cell.
14. (previously presented). The method of claim 13, wherein the voltage measurements start within 5 minutes of activating the cell.
US Patent No. 10641833

1. A method comprising: 
activating an electrochemical cell; 

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell; and 

(see Claims 9-10 below: encompasses the corresponding limitation)



screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, checking the voltage versus time function for the failure criteria includes calculating a second derivative of the voltage versus time function, and checking the voltage versus time function for the failure criteria includes filtering the second derivative.

9. The method of claim 1, wherein the failure mechanism is a mechanism by which the cell can fail after the screening.
10. The method of claim 9, wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell.

(see Claims 1 and 9-10 above: encompasses the claimed limitations as the period of time encompasses the timeframe between activating the cell and 24 hours after activating the cell)

(see Claim 1 above)




1. A method comprising: 
activating an electrochemical cell; 
measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell; and 


screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, checking the voltage versus time function for the failure criteria includes calculating a second derivative of the voltage versus time function, and checking the voltage versus time function for the failure criteria includes filtering the second derivative. (see claims 9 and 13 below for the limitation associated with the claimed failure mechanism)

9. The method of claim 1, wherein the failure mechanism is a mechanism by which the cell can fail after the screening.
13. The method of claim 9, wherein the failure mechanism is a mechanism that causes cells to short due to the presence of contaminants in the cell.

(With respect claims 13 and 15 see Claims 1 and 9 above: encompasses the claimed limitations as the period of time encompasses the time frame between activating the cell and 24 hours after activating the cell, since a derivative is calculated, multiple measurements must have been taken). 



Claims 1 and 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10641833 in view of Kim (US 2005/0014036). 
Current Application 17327658

1.  A method comprising:
activating an electrochemical cell;

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell, and

the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.


























3.  The method of claim 1, wherein the period of time starts after the cell reaches thermal equilibrium.

4.  The method of claim 1, wherein the electrochemical cell is activated after the cell reaches thermal equilibrium.

5.  The method of claim 1, further comprising charging the cells from a discharge state to a highest operational cell voltage, wherein the open circuit voltage of the cell is measured after initially charging the cells from the discharge state to the highest operational cell voltage. 

6.  The method of claim 1, wherein the failure criteria is the presence of a first order discontinuity in the voltage versus time function.

7.  The method of claim 1, wherein checking the voltage versus time function for the failure criteria comprises calculating a second derivative of the voltage versus time function.


8.  The method of claim 7, wherein the failure criteria is met where the absolute value of the second derivative exceeds 1 V/sec2 at any point in time.

9.  The method of claim 1, wherein the time period for measuring the open circuit voltage of the cell is at least 20,000 seconds long.

10.  The method of claim 1, wherein the voltage versus time function is determined by measuring the open circuit voltage of the cell for at least 100 different times between activating the cell and 24 hours after activating the cell.

11.  The method of claim 1, wherein the failure criteria is met where the absolute value of the second derivative exceeds, at any point in the period of time, three times the one-sigma variation of an average passing sample.
US Patent No. 10641833 in view of Kim

1. A method comprising: 
activating an electrochemical cell; 

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell; and 






screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, checking the voltage versus time function for the failure criteria includes calculating a second derivative of the voltage versus time function, and checking the voltage versus time function for the failure criteria includes filtering the second derivative.

Kim discloses wherein the time period for screening a cell uses voltage measurements taken between activating the cell and 24 hours after activating the cell (see Table 1 and paragraphs 0087-0090: measured open circuit voltage over period of time, this produces a voltage vs time data set, period is after manufacturing, i.e. the previously discussed activation, corrosion is assessed within 24 hours; see paragraph 0089: measurement immediately after manufacturing, i.e. activation). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 10641833 with the teachings of Kim, i.e. measuring the voltage drop over a time period starting immediately after manufacturing, i.e. activation of the battery, for the advantageous benefit of timely screening the manufactured battery for any unwanted defects.

15. The method of claim 1, wherein the period of time starts after the cell reaches thermal equilibrium.

16. The method of claim 1, wherein the electrochemical cell is activated after the cell reaches thermal equilibrium. 

17. The method of claim 1, further comprising charging the cells from a discharge state to a highest operational cell voltage, wherein the open circuit voltage of the cell is measured after initially charging the cells from the discharge state to the highest operational cell voltage.

18. The method of claim 1, wherein the failure criteria includes the presence of a first order discontinuity in the voltage versus time function.

See Claim 1 above and also claim 2. The method of claim 1, wherein checking the voltage versus time function for the failure criteria further comprises filtering the second derivative using a linear time invariant filter.

5. The method of claim 2, wherein the failure criteria is met where the absolute value of the filtered second derivative exceeds 1.0 V/sec2 at any point in time.

6. The method of claim 1, wherein the time period for measuring the open circuit voltage of the cell is at least 20,000 seconds long.

7. The method of claim 1, wherein the voltage versus time function is determined by measuring an open circuit voltage of the cell for at least 100 different times between activating the cell and 24 hours after activating the cell

8. The method of claim 1, wherein the failure criteria is met where the absolute value of the second derivative exceeds, at any point in the period of time, three times the one-sigma variation of an average passing sample.


Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10641833 in view of Harayama (US 2017/0309953). 
Current Application 17327658

12.  A method comprising:


measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function,
wherein the period of time starts after activating the cell; and
screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell develops a short after the screening due to the presence of contaminants in the cell.



















13.  The method of claim 12, wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and screening the cell.




14. The method of claim 13, wherein the voltage measurements start within 5 minutes of activating the cell.

15.  The method of claim 12, wherein the voltage versus time function results from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell.

16.  The method of claim 12, wherein checking the voltage versus time function for the failure criteria further comprises calculating and filtering a first derivative of the voltage versus time function.



17.  The method of claim 12, wherein checking the voltage versus time function for the failure criteria further comprises filtering a second derivative of the voltage versus time function using a linear time invariant filter.

18.  The method of claim 17, wherein the failure criteria is met where the absolute value of the filtered second derivative exceeds 0.15 V/sec2 at any point in time.

19.  The method of claim 1, wherein adding an electrolyte to the electrochemical cell activates the electrochemical cell.

US Patent No. 10641833 in view of Harayama

1. A method comprising: 
activating an electrochemical cell; 

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, checking the voltage versus time function for the failure criteria includes calculating a second derivative of the voltage versus time function, and checking the voltage versus time function for the failure criteria includes filtering the second derivative.

Harayama discloses screening the cell for the presence of a failure mechanism by checking the voltage measurements for a failure criteria (see Fig. 3A and paragraphs 0004, 0006, and 0071-0075: aging the battery for the purpose of checking for stabilization of a battery reaction, a short circuit or the like due to foreign metal substances in the cell).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 10641833 with the teachings of Harayama, i.e. screening the cell for shorts related to contaminants, for the advantageous benefit of detecting abnormalities in cell before they are used or sold. 

See Claim 1 above and 9. The method of claim 1, wherein the failure mechanism is a mechanism by which the cell can fail after the screening.
10. The method of claim 9, wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell.

11. The method of claim 10, wherein the voltage measurements start within 5 minutes of activating the cell.

12. The method of claim 9, wherein the voltage versus time function results from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell.

2. The method of claim 1, wherein checking the voltage versus time function for the failure criteria further comprises filtering the second derivative using a linear time invariant filter (first derivative would have been obvious to one with ordinary skill in the art at is merely an integral of the disclosed second derivative). 

2. The method of claim 1, wherein checking the voltage versus time function for the failure criteria further comprises filtering the second derivative using a linear time invariant filter.


3. The method of claim 2, wherein the failure criteria is met where the absolute value of the filtered second derivative exceeds 0.15 V/sec.sup.2 at any point in time.

Harayama discloses wherein adding an electrolyte to the electrochemical cell activates the electrochemical cell (see Fig 3A and 3B and paragraph 0070-0071: supplying electrolyte to the battery, activation of the battery defined in the applicant’s specification).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 10641833 with the teachings of Harayama, i.e. adding an electrolyte to cell to activate it, for the advantageous benefit of using conventional materials in the battery’s manufacturing process.


Claims 1, 7, 8, 10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11041912. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17327658

1.  A method comprising:
activating an electrochemical cell; (corresponding claims include an activated cell)

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell, and (corresponding claim measurements are of an activated electrochemical cell, i.e. after the cell has been activated)

the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.



2.  The method of claim 1, wherein the period of time starts within 5 minutes to two hours after activating the cell.






7.  The method of claim 1, wherein checking the voltage versus time function for the failure criteria comprises calculating a second derivative of the voltage versus time function.


8.  The method of claim 7, wherein the failure criteria is met where the absolute value of the second derivative exceeds 1 V/sec2 at any point in time.


10.  The method of claim 1, wherein the voltage versus time function is determined by measuring the open circuit voltage of the cell for at least 100 different times between activating the cell and 24 hours after activating the cell.

12.  A method comprising:

measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function,


wherein the period of time starts after activating the cell; and 



screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell develops a short after the screening due to the presence of contaminants in the cell.



US Patent No. 11041912

1. A method comprising: 



measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function, 





the voltage versus time function resulting from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening.

2. The method of claim 1, wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and screening the cell.

3. The method of claim 2, wherein the voltage measurements start within 5 minutes of activating the cell.

6. The method of claim 1, wherein checking the voltage versus time function for the failure criteria further comprises filtering a second derivative of the voltage versus time function using a linear time invariant filter.

7. The method of claim 6, wherein the failure criteria is met where the absolute value of the filtered second derivative exceeds 0.15 V/s2 at any point in time.


(see Claim 1 above: includes 100 measurements)





1. A method comprising: 

measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function, 


the voltage versus time function resulting from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening.
4. The method of claim 1, wherein the failure mechanism is a mechanism that causes cells to short due to the presence of contaminants in the cell.


Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11041912 in view of Yazami (US 2016/0146895). 
Current Application 17327658

1.  A method comprising:
activating an electrochemical cell; (corresponding claims include an activated cell)

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell, and (corresponding claim measurements are of an activated electrochemical cell, i.e. after the cell has been activated)

the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.




3.  The method of claim 1, wherein the period of time starts after the cell reaches thermal equilibrium.













US Patent No. 11041912 in view of Yazami 

1. A method comprising: 


measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function, 





the voltage versus time function resulting from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening. 

Yazami discloses a method of making accurate voltage assessments related to battery measurements wherein the open circuit voltage measurements start after the battery reaches thermal equilibrium (see paragraphs 0007, 0014, 0055, and 0286: voltage monitoring circuit determines an open circuit voltage of the electrochemical cell for thermochemical stabilized conditions).
 It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 11041912 with the teachings of Yazami, i.e. taking open circuit voltage measurements when the battery is thermochemical stabilized, for the advantageous benefit of measuring an accurate, stabilized open circuit voltage of the battery.


Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11041912 in view of Cuesta (US 5,563,494). 
Current Application 17327658

1.  A method comprising:
activating an electrochemical cell; (corresponding claims include an activated cell)

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell, and (corresponding claim measurements are of an activated electrochemical cell, i.e. after the cell has been activated)

the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.



4.  The method of claim 1, wherein the electrochemical cell is activated after the cell reaches thermal equilibrium.











US Patent No. 11041912 in view of Cuesta

1. A method comprising: 



measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function, 





the voltage versus time function resulting from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening. 

Cuesta discloses wherein the electrochemical cell is activated after the cell reaches thermal equilibrium (see column 2 line 61- column 3 line 2 and column 4 line 62 – column 5 line 2: before charging the battery, i.e. previously discussed activation, makes sure that the battery is in thermal equilibrium). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 11041912 with the teachings of Cuesta, i.e. ensuring that the battery voltage is in a state of thermal equilibrium before charging the battery, for the advantageous benefit of using the temperature to avoid overcharging the battery. 



Claims 1, 5, 9 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11041912 in view of Harayama (US 2017/0309953). 
Current Application 17327658

1.  A method comprising:
activating an electrochemical cell; (corresponding claims include an activated cell)

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell, and (corresponding claim measurements are of an activated electrochemical cell, i.e. after the cell has been activated)

the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.


5.  The method of claim 1, further comprising charging the cells from a discharge state to a highest operational cell voltage, wherein the open circuit voltage of the cell is measured after initially charging the cells from the discharge state to the highest operational cell voltage. 









9.  The method of claim 1, wherein the time period for measuring the open circuit voltage of the cell is at least 20,000 seconds long.















12.  A method comprising:

measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function,
wherein the period of time starts after activating the cell; and



screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell develops a short after the screening due to the presence of contaminants in the cell.

















13.  The method of claim 12, wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and screening the cell.

14. (previously presented). The method of claim 13, wherein the voltage measurements start within 5 minutes of activating the cell.

15.  The method of claim 12, wherein the voltage versus time function results from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell.

16.  The method of claim 12, wherein checking the voltage versus time function for the failure criteria further comprises calculating and filtering a first derivative of the voltage versus time function.

17.  The method of claim 12, wherein checking the voltage versus time function for the failure criteria further comprises filtering a second derivative of the voltage versus time function using a linear time invariant filter.

18.  The method of claim 17, wherein the failure criteria is met where the absolute value of the filtered second derivative exceeds 0.15 V/sec2 at any point in time.

19.  The method of claim 1, wherein adding an electrolyte to the electrochemical cell activates the electrochemical cell.
US Patent No. 11041912 in view of Harayama

1. A method comprising: 


measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function, 





the voltage versus time function resulting from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening. 

Harayama discloses charging the cells from a discharge state to a highest operational cell voltage, wherein the open circuit voltage of the cell is measured after initially charging the cells from the discharge state to the highest operational cell voltage (see Fig. 3A and paragraph 0071: charging up to an operating upper limit voltage value before performing measurements).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 11041912 with the teachings of Harayama, i.e. charging the cell, for the advantageous benefit of reading the cell for the subsequent self-discharge test. 

Harayama discloses wherein the time period for measuring the voltage drop, i.e. previously discussed/modified open circuit voltage, of the cell is at least 20,000 seconds long (see paragraphs 0071-0075: time required for the self-discharge test, i.e. measurement of the voltage drop, may be within 24 hours, 15 hour, i.e. at least 20,000 seconds as 20,000 seconds is about 5.556 hours). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 11041912 with the teachings of Harayama, i.e. using a sufficient time period, for the advantageous benefit of ensuring that a voltage drop related to the abnormality could be detected with confidence. 

1. A method comprising: 

measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function, the voltage versus time function resulting from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening.

Harayama discloses screening the cell for the presence of a failure mechanism by checking the voltage measurements for a failure criteria (see Fig. 3A and paragraphs 0004, 0006, and 0071-0075: aging the battery for the purpose of checking for stabilization of a battery reaction, a short circuit or the like due to foreign metal substances in the cell).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the claims of US Patent No. 10641833 with the teachings of Harayama, i.e. screening the cell for shorts related to contaminants, for the advantageous benefit of detecting abnormalities in cell before they are used or sold. 


2. The method of claim 1, wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and screening the cell.

3. The method of claim 2, wherein the voltage measurements start within 5 minutes of activating the cell.

(see Claim 1 above)





5. The method of claim 1, wherein checking the voltage versus time function for the failure criteria further comprises calculating and filtering a first derivative of the voltage versus time function.

6. The method of claim 1, wherein checking the voltage versus time function for the failure criteria further comprises filtering a second derivative of the voltage versus time function using a linear time invariant filter.

7. The method of claim 6, wherein the failure criteria is met where the absolute value of the filtered second derivative exceeds 0.15 V/sec2 at any point in time.

8. The method of claim 1, wherein adding an electrolyte to the electrochemical cell activates the electrochemical cell.


Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11041912 in view of Fiorina (US 5,432,452). 
Current Application 17327658

1.  A method comprising:
activating an electrochemical cell; (corresponding claims include an activated cell)

measuring the open circuit voltage of the cell over a period of time to determine a voltage versus time function, wherein the period of time starts after activating the cell, and (corresponding claim measurements are of an activated electrochemical cell, i.e. after the cell has been activated)

the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.





6.  The method of claim 1, wherein the failure criteria is the presence of a first order discontinuity in the voltage versus time function.

US Patent No. 11041912 in view of Harayama

1. A method comprising: 


measuring the open circuit voltage of an activated electrochemical cell over a period of time to determine a voltage versus time function, 





the voltage versus time function resulting from at least 100 open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and 

screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria, the failure mechanism being a mechanism by which the cell can fail after the screening. 



Fiorina discloses wherein the failure criteria is the presence of a first order discontinuity in the voltage versus time function (see Title, Abstract, column 1 lines 25-41, and column 2 lines 8-17: uses the second derivative value to determine voltage drops that would indicate a faulty cell [meets the limitations as a discontinuity as defined in paragraph 0029 of the applicant’s PG Publication]). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of US Patent No. 11041912 with the teachings of Fiorina, i.e. using the second derivative to quantify faulty voltage drops, for the advantageous benefit of using conventional techniques for measuring undesirably fast voltage drops in the batteries.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harayama (US 2017/0309953) in view of Kim (US 2005/0014036) and Fiorina (US 5,432,452).

Regarding claim 1, Harayama discloses a method (see Title and paragraph 0006: method of manufacturing a battery) comprising:
activating an electrochemical cell (see Fig 3A and 3B and paragraph 0070-0071: supplying electrolyte to the battery, i.e. activating the electrochemical cell, also the disclosed initial charging the battery could be considered activating the battery as well);
measuring the voltage of the cell after a period of time to determine a voltage drop (see paragraphs 0070-0075: measures a voltage drop of the cell in relation to a self-discharging after a period of aging as occurred) wherein the period of time starts after activating the cell (see paragraphs 0070-0075: voltage drop is assessed after cell has been activated); 
the voltage drop results from multiple voltage measurements taken within a 24 hour interval (see paragraphs 0071-0075: time required for the self-discharge test, i.e. measurement of the voltage drop, may be within 24 hours, 15 hour, .. etc.); and 
  screening the cell for the presence of a failure mechanism by checking the voltage measurements for a failure criteria (see Fig. 3A and paragraphs 0004, 0006, and 0071-0075: aging the battery for the purpose of checking for stabilization of a battery reaction, a short circuit or the like due to foreign metal substances in the cell). 

Harayama does not expressly disclose wherein the measured voltage is an open circuit voltage of the cell;
wherein the voltage drop is assessed via a determined a voltage versus time function, the voltage versus time function results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell; and
screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.

Kim discloses disclose wherein the measured voltage is an open circuit voltage of the cell (see Table 1 and paragraphs 0087-0090: measured open circuit voltage over period of time, this produces a voltage vs time data set, period is after manufacturing, i.e. the previously discussed activation); 
wherein the voltage drop results from multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell (see Table 1 and paragraphs 0087-0090: measured open circuit voltage over period of time, this produces a voltage vs time data set, period is after manufacturing, i.e. the previously discussed activation, corrosion is assessed within 24 hours; see paragraph 0089: measurement immediately after manufacturing, i.e. activation)
screening the cell for the presence of a failure mechanism by checking the voltage drop for a failure criteria (see Table 1 and paragraphs 0087-0090: voltage vs time data set can be used to detect corrosion of the battery).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama with the teachings of Kim, i.e. measuring the voltage drop over a time period starting immediately after manufacturing, i.e. activation of the battery, for the advantageous benefit of timely screening the manufactured battery for any unwanted defects. Once modified, i.e. i.e. starting the test of Harayama immediately after the battery’s activation, the modification would meet the limitation of wherein the multiple open circuit voltage measurements taken between activating the cell and 24 hours after activating the cell as the primary reference Harayama disclosed that a time period within 24 hours is a sufficient aging period to detect defects from foreign metal in its disclosed batteries. 
Harayama and Kim do not expressly disclose wherein the voltage drop is assessed via a determined a voltage versus time function from multiple voltage measurements; and 
screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.

Fiorina discloses a method of detecting failures in a battery wherein the voltage drop is assessed via a determined a voltage versus time function from multiple voltage measurements and screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria (see Title, Abstract, column 1 lines 25-41, and column 2 lines 8-17: uses the second derivative value to determine voltage drops that would indicate a faulty cell). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim with the teachings of Fiorina, i.e. using the second derivative to quantify faulty voltage drops, for the advantageous benefit of using conventional techniques for measuring undesirably voltage drops over a given time period, such as the aging period discussed in Harayama. 

Regarding claim 2, Harayama does not expressly disclose wherein the period of time starts within 5 minutes to two hours after activating the cell.

Kim discloses wherein the period of time starts within 5 minutes to two hours after activating the cell (see paragraph 0089: measurement immediately after manufacturing, i.e. activation, meets the limitations of the claim language as currently written as it indicates that the period of time starts “within 5 minutes” to two hours after activating the cell). In general, when something is referenced to start within 5 minutes, it generally means that it will start in five minutes or less.
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Fiorina with the teachings of Kim, i.e. starting the testing immediately after manufacture, for the advantageous benefit of starting the testing process as soon as possible. 

Regarding claim 5, Harayama, previously modified by Kim and Fiorina, further discloses charging the cells from a discharge state to a highest operational cell voltage, wherein the open circuit voltage of the cell is measured after initially charging the cells from the discharge state to the highest operational cell voltage (see Fig. 3A and paragraph 0071: charging up to an operating upper limit voltage value before performing measurements). 

Regarding claim 6, Harayama and Kim do not expressly disclose wherein the failure criteria is the presence of a first order discontinuity in the voltage versus time function.

Fiorina discloses wherein the failure criteria is the presence of a first order discontinuity in the voltage versus time function (see Title, Abstract, column 1 lines 25-41, and column 2 lines 8-17: uses the second derivative value to determine voltage drops that would indicate a faulty cell [meets the limitations as a discontinuity as defined in paragraph 0029 of the applicant’s PG Publication]). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim with the teachings of Fiorina, i.e. using the second derivative to quantify faulty voltage drops, for the advantageous benefit of using conventional techniques for measuring undesirably fast voltage drops in the batteries. 

Regarding claim 7, Harayama and Kim do not expressly disclose wherein checking the voltage versus time function for the failure criteria comprises calculating a second derivative of the voltage versus time function.

Fiorina discloses wherein checking the voltage versus time function for the failure criteria comprises calculating a second derivative of the voltage versus time function (see Title, Abstract, column 1 lines 25-41, and column 2 lines 8-17: uses the second derivative value to determine voltage drops that would indicate a faulty cell). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim with the teachings of Fiorina, i.e. using the second derivative to quantify faulty voltage drops, for the advantageous benefit of using conventional techniques for measuring undesirably fast voltage drops in the batteries. 

Regarding claim 8, Harayama and Kim do not expressly disclose wherein the failure criteria is met where the absolute value of the second derivative exceeds 1 V/sec2 at any point in time.

Fiorina discloses wherein the failure criteria is met where the absolute value of the second derivative exceeds a threshold at any point in time (see Title, Abstract, column 2 lines 8-17, and column 2 lines 62-66: failure when second derivative exceeds a threshold, may choose a threshold slightly greater than 0 to prevent false positives). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim with the teachings of Fiorina, i.e. using the second derivative to quantify faulty voltage drops, for the advantageous benefit of using conventional techniques for measuring undesirably fast voltage drops in the batteries. 
Harayama, Kim, and Fiorina discloses the claimed invention except for wherein the threshold is 1 V/sec2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a 1 V/sec2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The threshold is believed to a result effective variable as it will different for different batteries (see also paragraph 0044 of the applicant’s PG Publication: describes the threshold as a result effective variable in relation to the characteristics of the cell). 

Regarding claim 9, Harayama, previously modified by Kim and Fiorina, discloses wherein the time period for measuring the voltage drop, i.e. previously discussed/modified open circuit voltage, of the cell is at least 20,000 seconds long (see paragraphs 0071-0075: time required for the self-discharge test, i.e. measurement of the voltage drop, may be within 24 hours, 15 hour, i.e. at least 20,000 seconds as 20,000 seconds is about 5.556 hours).

Regarding claim 12, Harayama discloses a method (see Title and paragraph 0006: method of manufacturing a battery) comprising:
measuring the voltage of an activated electrochemical cell after a period of time to determine a voltage drop, wherein the period of time starts after activating the cell (see Fig 3A and 3B paragraphs 0070-0075: measures a voltage drop of the cell in relation to a self-discharging after a period of aging as occurred, time required for the self-discharge test, i.e. measurement of the voltage drop, may be within 24 hours, 15 hour, .. etc., also discloses supplying electrolyte to the battery, i.e. activating the electrochemical cell, also the disclosed initial charging the battery could be considered activating the battery as well, period occurs after activation occurs); 
screening the cell for the presence of a failure mechanism by checking the voltage measurements for a failure criteria, the failure mechanism being a mechanism by which the cell develops a short after the screening due to the presence of contaminants in the cell (see Fig. 3A and paragraphs 0004, 0006, and 0071-0075: aging the battery for the purpose of checking for stabilization of a battery reaction, a short circuit or the like due to foreign metal substances in the cell; Fig. 3A and paragraphs 0004, 0006, and 0071-0075: aging the battery for the purpose of checking for stabilization of a battery reaction, a short circuit or the like due to foreign metal substances in the cell). 

Harayama does not expressly disclose wherein the measured voltage is an open circuit voltage of the cell;
wherein the voltage drop is assessed via a determined a voltage versus time function; 
screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria. 

Kim discloses disclose wherein the measured voltage is an open circuit voltage of the cell (see Table 1 and paragraphs 0087-0090: measured open circuit voltage over period of time, this produces a voltage vs time data set, period is after manufacturing, i.e. the previously discussed activation) and 
screening the cell for the presence of a failure mechanism by checking the voltage drop for a failure criteria (see Table 1 and paragraphs 0087-0090: voltage vs time data set can be used to detect corrosion of the battery).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama with the teachings of Kim, i.e. using open circuit voltage measurement for evaluating timely voltage drops of a batter after activation, for the advantageous benefit of timely screening the manufactured battery for any unwanted defects. 
Harayama and Kim do not expressly disclose wherein the voltage drop is assessed via a determined a voltage versus time function from multiple voltage measurements; 
screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria.

Fiorina discloses a method of detecting failures in a battery wherein the voltage drop is assessed via a determined a voltage versus time function from multiple voltage measurements and screening the cell for the presence of a failure mechanism by checking the voltage versus time function for a failure criteria (see Title, Abstract, column 1 lines 25-41, and column 2 lines 8-17: uses the second derivative value to determine voltage drops that would indicate a faulty cell). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim with the teachings of Fiorina, i.e. using the second derivative to quantify faulty voltage drops, for the advantageous benefit of using conventional techniques for measuring undesirably voltage drops over a given time period, such as the aging period discussed in Harayama. 

	Regarding claim 13, Harayama does not expressly disclose wherein the voltage versus time function includes multiple open circuit voltage measurements taken between activating the cell and screening the cell.

Kim discloses wherein the determined voltage drop includes multiple open circuit voltage measurements taken between activating the cell and screening the cell (see Table 1 and paragraphs 0087-0090: measured open circuit voltage over period of time, this produces a voltage vs time data set, period is after manufacturing, i.e. the previously discussed activation; see paragraph 0089: measurement immediately after manufacturing, i.e. activation). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama with the teachings of Kim, i.e. using open circuit voltage measurement for evaluating timely voltage drops of a batter after activation, for the advantageous benefit of timely screening the manufactured battery for any unwanted defects. 

Harayama and Kim do not expressly disclose wherein the voltage versus time function includes multiple voltage measurements. 

Fiorina discloses a method of detecting failures in a battery wherein the voltage drop is assessed via a determined a voltage versus time function, wherein the voltage versus time function includes multiple voltage measurements (see Title, Abstract, column 1 lines 25-41, and column 2 lines 8-17: uses the second derivative value to determine voltage drops that would indicate a faulty cell). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim with the teachings of Fiorina, i.e. using the second derivative to quantify faulty voltage drops, for the advantageous benefit of using conventional techniques for measuring undesirably voltage drops over a given time period, such as the aging period discussed in Harayama. 

Regarding claim 14, Harayama does not expressly disclose wherein the voltage measurements start within 5 minutes of activating the cell.

Kim discloses wherein the period of time starts within 5 minutes to two hours after activating the cell (see paragraph 0089: measurement immediately after manufacturing, i.e. activation, meets the limitations of the claim language as currently written as it indicates that the period of time starts “within 5 minutes” to two hours after activating the cell). In general, when something is referenced to start within 5 minutes, it generally means that it will start in five minutes or less.
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Fiorina with the teachings of Kim, i.e. starting the testing immediately after manufacture, for the advantageous benefit of starting the testing process as soon as possible. 

Regarding claim 19, Harayama, previously modified by Fiorina and Kim, further discloses wherein adding an electrolyte to the electrochemical cell activates the electrochemical cell (see Fig 3A and 3B and paragraph 0070-0071: supplying electrolyte to the battery, activation of the battery defined in the applicant’s specification).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harayama (US 2017/0309953) in view of Kim (US 2005/0014036), Fiorina (US 5,432,452), and Yazami (US 2016/0146895).

Regarding claim 3, Harayama, Kim, and Fiorina do not expressly disclose wherein the period of time starts after the cell reaches thermal equilibrium.

Yazami discloses a method of making accurate voltage assessments related to battery measurements wherein the open circuit voltage measurements start after the battery reaches thermal equilibrium (see paragraphs 0007, 0014, 0055, and 0286: voltage monitoring circuit determines an open circuit voltage of the electrochemical cell for thermochemical stabilized conditions).
 It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim and Fiorina with the teachings of Yazami, i.e. taking open circuit voltage measurements when the battery is thermochemical stabilized, for the advantageous benefit of measuring an accurate, stabilized open circuit voltage of the battery. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harayama (US 2017/0309953) in view of Kim (US 2005/0014036), Fiorina (US 5,432,452), and Cuesta (US 5,563,494).

Regarding claim 4, Harayama, Kim, and Fiorina do not expressly disclose wherein the electrochemical cell is activated after the cell reaches thermal equilibrium.

	Cuesta discloses wherein the electrochemical cell is activated after the cell reaches thermal equilibrium (see column 2 line 61- column 3 line 2 and column 4 line 62 – column 5 line 2: before charging the battery, i.e. previously discussed activation, makes sure that the battery is in thermal equilibrium). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Harayama in view of Kim and Fiorina with the teachings of Cuesta, i.e. ensuring that the battery voltage is in a state of thermal equilibrium before charging the battery, for the advantageous benefit of using the temperature to avoid overcharging the battery. 

Allowable Subject Matter
Claims 10, 11, and 15-18 would be allowable, barring the outstanding Double Patenting rejections.

Regarding claims 10 and 15, the prior art discloses the limitations discussed above. 
However, the prior art fails to disclose wherein the voltage versus time function is determined by measuring the open circuit voltage of the cell for at least 100 different times between activating the cell and 24 hours after activating the cell.

Regarding claims 11, the prior art discloses the limitations discussed above. 
However, the prior art fails to disclose wherein the failure criteria is met where the absolute value of the second derivative exceeds, at any point in the period of time, three times the one-sigma variation of an average passing sample.

Regarding claim 16, the prior art discloses the limitations discussed above. 
However, the prior art fails to disclose wherein checking the voltage versus time function for the failure criteria further comprises calculating and filtering a first derivative of the voltage versus time function.

Regarding claims 17, the prior art discloses the limitations discussed above. 
However, the prior art fails to disclose wherein checking the voltage versus time function for the failure criteria further comprises filtering a second derivative of the voltage versus time function using a linear time invariant filter.

	Dependent claim 18 would be allowable due to its dependency upon allowable claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865